         Case 1:20-cv-00361-CCB Document 34 Filed 04/15/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


PLANNED PARENTHOOD OF
MARYLAND, INC., et al.,

                      Plaintiffs,

          v.                                       Case No. CCB-20-00361

ALEX M. AZAR II, Secretary of the United
States Department of Health and Human
Services, in his official capacity, et al.,

                      Defendants.


                                     xxxxxxxxxxxx ORDER
                                     [PROPOSED]

       Based on discussions with the parties during the           April 14, 2020 telephonic status

conference, the Court hereby adopts the following revised briefing schedule for

cross-motions for summary judgment:

       1. May 5, 2020      Deadline for Defendants to file: (1) in lieu of an answer, a combined

                                                                              -motion for

           summary judgment (not to exceed 55 pages); and (2) the certified Administrative

           Record;

       2. May 22, 2020      Deadline for Plaintiffs to file: (1) a combined response to

                             -

           motion for summary judgment (not to exceed 45 pages); and (2) another copy of their

           original memorandum in support of summary judgment that is identical to the version

           filed March 2, 2020, with the exception that Plaintiff will add pin cites to the

           Administrative Record;
        Case 1:20-cv-00361-CCB Document 34 Filed 04/15/20 Page 2 of 2



      3. June 1, 2020   Deadline for Defendants to file a reply in support of their cross-

         motion for summary judgment (not to exceed 30 pages).



                15th day of _______________,
SO ORDERED this ____          April          2020.




                                                               /S/
                                                     JUDGE CATHERINE C. BLAKE
                                                     UNITED STATES DISTRICT JUDGE
